GAYLA R. MAY CSR, RPR
                             27th Judicial District Court
                                    P. O. Box 747
                                  Belton, TX 76513
                                   (254) 933-5270



                                     August 25, 2015


Mr. Jeffrey D. Kyle, Clerk
Third District of Texas
Court of Appeals
P. O. Box 12547
Capitol Station
Austin, TX 78711

       Re: Trial Court No. 68,919; The State of Texas Vs. Christopher Tremane
       Saunders; 27th District Court, Bell County, TX; Case No. 03-15-00273-CR

Dear Mr. Kyle:

In reference to the above-captioned cause I have previously kept your office aware of
delays in filing the Reporter's Record due to another reporter involved with many
volumes. I have been informed as of this date that due to medical reasons she will not be
able to finish her volumes/record and I will be tasked with trying to recover what she has
completed as well as her notes, etc. in order that I may be able to hopefully prepare the
Reporter's Record. Due to the amount of volumes and not knowing when I will acquire
the necessary notes, I am requesting an extension of at least 90 days, until November 12,
2015, to prepare and file the record.

Thank you for your continued assistance.

                                                    Sincerely,



                                                    Gayla R. May, CSR, RPR

cc: Mrs. Joanna Staton, District Clerk
    Mr. Bob Odom
    Mr. Tim Copeland